EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm Central Jersey Bancorp Oakhurst, New Jersey We hereby consent to the incorporation by reference in the Registration Statements No.333-100893, No.333-122468, No.333-125658 and No.333-144096 on Form S-8 and No.333-131640 and No.333-156878 on Form S-3 of Central Jersey Bancorp of our report dated March30, 2010, relating to the consolidated financial statements of Central Jersey Bancorp, appearing in Central Jersey Bancorp’s Annual Report on Form 10-K for the year ended December31, 2009. /s/ ParenteBeard LLC ParenteBeard LLC Malvern, Pennsylvania March 30, 2010
